Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments filed on December 2, 2021 with regard to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive for the reasons noted below. The Examiner acknowledges the cancellation of claims 4 and 14 by the amendment. Claims 1-3, 5-13 and 15-20 are pending in the application. No claims are allowed. 
Explanation of Rejection
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oakes et al. (U.S. Patent No. 9,726,564, hereon Oakes). 
In reference to claim 1: Oakes discloses a method for monitoring an engine configured to operate with a filter (see Oakes, Fig. 1, engine with fluid filter), the method comprising: 
Oakes, Fig. 1, upstream p, 142, and downstream p, unit 144); 
Determining a differential pressure threshold based on a highest recorded previous differential pressure (see Oakes, column 15, line 47 to column 16, line 4).
Comparing the differential pressure to a differential pressure threshold (see Oakes, column 3, line 66 to column 4, line 4); 
Detecting a maintenance action when the differential pressure is below the differential pressure threshold and then transmitting a signal indicative that the maintenance action should be addressed (see Oakes, column 4, lines 9-17).
With regard to claim 2: Oakes further discloses that detecting the maintenance action comprises detecting that the filter is ruptured (faulty) (see Oakes, column 14, lines 51-63 where restricted and faulty filter may be interpreted as ruptured).
With regard to claim 3: Oakes further discloses that the method comprising determining the differential pressure threshold based on at least one previous differential pressure between the upstream position and the downstream position of the location of the filter (see Oakes, column 14, line 64 to column 15, line 26).
With regard to claim 5: Oakes does not explicitly disclose that detecting the maintenance action comprises detecting that a missing filter is to be installed at the location for the filter; however, as the maintenance controller monitors the differential pressure across the filter, having zero pressure or some value of the pressure sensor value to signify the lack or thereof the filter presence in the system (see Oakes, column 16, lines 11-25).   
With regard to claim 6: Oakes further discloses that the differential pressure threshold is predetermined based on an expected differential pressure of a new filter because the manufactured filter must meet the specification set by the manufacturer of the engine (see Oakes, column 14, line 51 to column 15, line 26).
With regard to claim 7: Oakes further discloses that the expected differential pressure of the new filter corresponds to an average of a plurality of differential pressure measurements of one or more new filters because it would have been obvious to a person of ordinary skill in the art the replacement oil filters would have some specific tolerance within the recommended specification (see Oakes, column 14, line 51 to column 15, line 26).
With regard to claim 8: Oakes further discloses that the method comprising starting a timer when the differential pressure drops below the differential pressure threshold and detecting the maintenance action when the timer exceeds a predetermined period (see Oakes, column 11, line 5 to column 12, line 4).
With regard to claim 9: Oakes further discloses that obtaining the differential pressure comprises receiving differential pressure measurements from a differential pressure sensor (see Oakes, Fig. 1, pressure sensors 142, upwards, and pressure sensor 144, downstream).
With regard to claim 10: Oakes further discloses that the filter is an oil filter or a fuel filter (see Oakes, Fig. 1, fluid filter 128).
	In reference to claim 11: see the analysis in reference to claim 1: 
	With regard to claims 12, 13 and 15-19: see the analysis with regard to claims 2-3, and 5-9. 
In reference to claim 20: see the analysis in reference to claim 1. 
Response to Argument
Applicant's arguments filed on December 2, 2021 regarding the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive for the reasons noted above and further explained below. 
In reference to claims 1 and 11: Applicants have amended independent claims of 1 and 11 to include the limitations of claims 4 and 14 (now cancelled), and further argued that the idea of “determining a differential pressure threshold based on a highest recorded previous differential pressure” is not taught by Oakes reference (see argument, page 5, section 35 U.S.C 103). 
The Examiner respectfully disagrees for the following reason. The limitation simply states “determining a differential pressure threshold based on a highest recorded previous differential pressure” which is like the threshold differential pressure described in Oakes. In Oakes the differential pressure is set before engine becomes operational in the moment. Oakes states that “by way of example, ... pressure drops within a predetermined range above the threshold pressure drop” (see column 15, lines 1-11) implies that the threshold would have been set based on the highest previous recorded differential pressure because the comparison of the instant pressure drop to a threshold would not have made any logical sense. An ordinary skill in the art would have known to set the differential pressure threshold based on the highest recorded previous value to make sense of the instant measurement by the controller.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857